Citation Nr: 0408553	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-03 726 	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for both a major depressive disorder as a result 
of service connected low back disorder, and for PTSD.  During 
the pendency of the appeal the veteran moved and his claims 
file was transferred to the RO in Reno, Nevada.  

In July 2003, the veteran testified at a hearing before the 
undersigned and indicated that he intended his claim for 
service connection for a major depressive disorder to be a 
claim for entitlement based on both a direct and secondary 
bases.  As the RO addressed both theories of entitlement, the 
Board will as well.  See Akles v. Derwinski, 1 Vet. App. 118 
(1991) (VA must consider every benefit to which an appellant 
is entitled.)  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below VA will notify 
you of the further action that is required on your part.

REMAND

Initially, the Board also notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires VA to obtain informed medical opinion 
evidence when needed to adjudicate the veteran's claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003).  

As to entitlement to service connection for a major 
depressive disorder, service medical records show the 
veteran, after lacerating his left wrist in January 1988, was 
diagnosed with, among other things, a "mental problem," 
rule out dependent personality disorder, and alcohol abuse.  
Thereafter, an April 1989 service medical record notes a 
provisional diagnoses of "depression" and "separation 
anxiety depression."  Follow up treatment by mental health 
professionals led to diagnoses of marital problems, an 
adjustment disorder with a depressed mood, and alcohol 
dependence.  

In December 1989, following his arrest for attempting to 
purchase cocaine, the veteran received inpatient psychiatric 
treatment after he reported thinking of committing suicide by 
jumping from his ship.  The pertinent diagnoses at admission 
were an adjustment disorder, alcohol dependence, and cocaine 
dependence.  The diagnoses at discharge were alcohol and 
cocaine dependence by history.  An acquired psychiatric 
disorder was not diagnosed.  

Thereafter, a January 1990 drug and alcohol abuse advisor 
screening referral noted that the veteran was depressed.  A 
February 1990 psychiatric evaluation board thereafter 
diagnosed alcohol and cocaine dependence.  

In October 1991, a periodic examination noted that the 
veteran has been hospitalized in 1990 because of depression 
and addiction.  Similarly, dental records, beginning in 
September 1991, noted that the veteran had a problem with 
drug addiction and alcoholism.  The service medical records 
reveal that problems appeared to start after he discovered 
his wife was having an affair with his friend and co-worker.  

Post-service medical records show the veteran's complaints 
and/or treatment for a major depressive disorder starting in 
January 1999.  See VA treatment records, dated in January 
1999, March 1999, March 1999, February 2000, June 2000, July 
2000, December 2000, January 2001, February 2001, March 2001, 
and April 2001; as well as private treatment records from 
Psychiatric Associates, dated in July 1999; Dr. S. Michael 
Sasser, dated in September 1999; and Keith Breswick, M.S., 
dated in September 1999.  

Notably, the record on appeal does not contain an in-service 
diagnosis of a major depressive disorder, only provisional 
diagnoses.  Further, there is no opinion evidence as to the 
relationship, if any, between the veteran's post-service 
psychiatric disorders and the symptoms presented while in 
military service.  Therefore, a remand to obtain these needed 
medical opinions is required.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.326.  

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As to both 
issues on appeal, VA has yet to request the veteran's 
clinical records from in-service hospitalizations for 
psychiatric care from Naval Hospitals located in San Diego, 
California, and Subic Bay, Philippines.  The veteran reports 
a week long hospitalization at San Diego, and a month long 
hospitalization at Subic Bay.  Further, Long Beach and/or San 
Diego VA medical center (VAMC) treatment records for December 
1995 to April 1996 should be secured, as should White City, 
Oregon VAMC treatment records for December 1995 to January 
1998.  Finally, the RO should try and secure Employee 
Assistance Program treatment records; treatment records from 
Dr. Sasser, Mr. Breswick, Psychiatric Associates, and records 
from the Sacramento and Reno VAMCs.  Therefore, a remand is 
also required for the RO to request these records.  See 
38 U.S.C.A. § 5103A(b).  

As to entitlement to service connection for PTSD, the veteran 
contends that PTSD was caused by an incident that occurred 
while serving on the USS Hewitt (DD-966).  Specifically, on 
July 10, 1987, while serving aboard the Hewitt in the yards 
of the National Steel and Ship Building Company in San Diego, 
California, the veteran reportedly was ordered to help 
injured civilians who had been working on the USS Sacramento 
(AOE-1) when a crane basket tipped over and dropped the 
basket and shipyard contractors to the dock between the 
Hewitt and the Sacramento.  Reportedly, seven of the workers 
were killed, and the others were severely injured.  The 
veteran reports that the work party sent to the incident 
included a Ray Faland, a fireman on the USS Hewitt.  The 
veteran reported that he had filed with the RO an U.S. 
Occupational Safety and Health Administration (OSHA) report 
regarding the accident.

A review of the record on appeal does not show a copy of the 
OSHA report cited to by the veteran.  Neither does the record 
show that the RO attempted to verify the veteran's stressor.  
Moreover, while the record on appeal contains diagnoses of 
PTSD as well as some references to the in-service crane 
accident, those same records also make reference to other 
non-service related events that could also act as the cause 
of the veteran's PTSD (i.e., being abused as a child, having 
child sexually molested by a step brother, etc).  See, e.g., 
the July 1999 report from Psychiatric Associates.  In 
addition, the diagnosis was not provided after it was 
verified that the veteran was present at the time of the in 
service incident.

Therefore, a remand is also required to obtain the veteran's 
service personnel records, any pertinent July 1987 ship logs 
from the USS Hewitt and USS Sacramento, the OSHA report, and 
a copy of any accident reports prepared by the National Steel 
and Ship Building Company and the San Diego Police 
Department.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2003).  If the July 1987 date is incorrect the appellant 
should notify the RO at once.  After the above development, 
the veteran must also be afforded a PTSD examination to 
obtain medical opinion evidence as to the relationship, if 
any, between currently diagnosed PTSD and the event he 
reported took place while in military service.  

The VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, as part of the notice, VA is to undertake the 
following actions: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform him about the information 
and evidence that VA will seek to provide; (3) inform him 
about the information and evidence the claimant is expected 
to provide; and (4) tell the claimant to provide any evidence 
in his possession that pertains to the claims.  Id.  
Therefore, on remand, the RO should make sure that the 
veteran is provided with proper VCAA notice as mandated by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, in light of the chronological sequence of duties set 
forth in 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159, the RO 
must address whether the appellant has been prejudiced by 
VA's failure to follow the sequence outlined in the law.

Therefore, the appeal is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claims of entitlement 
to service connection for a major 
depressive disorder and PTSD.  The letter 
must (1) inform the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform him of the information 
and evidence that VA will seek to 
provide; (3) inform him of the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in his possession that pertains to the 
claims.  The veteran should be notified 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one year 
period.  

2.  The RO should contact the National 
Personnel Records Center and request 
copies of the veteran's service personnel 
records as well as his clinical records, 
dated between May 1986 to December 1995, 
for in-service psychiatric 
hospitalizations, from the Naval 
Hospitals located in San Diego, 
California and Subic Bay, Philippines.

3.  The RO should contact the United 
States Navy and request copies of any USS 
Hewitt and USS Sacramento's ship log 
dated in July 1987 which refer to the 
above referenced incident.  

4.  The RO should contact the veteran, 
OSHA, the National Steel and Ship 
Building Company, and the San Diego 
Police Department and request a copy of 
any accident reports they have in their 
possession that were prepared in 
connection with the July 1987 incident at 
the National Steel and Ship Building 
Company dock.

5.  The RO, after obtaining all needed 
authorizations from the veteran, should 
request copies of his medical records 
pertaining to care provided since 
December 1995, and which have not already 
been associated with the record, from VA 
medical centers in Long Beach, 
California; San Diego, California; White 
City, Oregon; Sacramento, California; and 
Reno, Nevada.  Further, private treatment 
records from the Employee Assistance 
Program, S. Michael Sasser, M.D.; Keith 
Breswick, M.S.; and Psychiatric 
Associates of Medford, Oregon should be 
secured.  If the veteran fails to provide 
any of the needed authorizations, if any 
of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

6.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated him for 
psychiatric disorders since his 
separation from military service.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

7.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the psychiatrist for review in 
conjunction with the examination.  Based 
on a review of the claims folder and the 
results of the examination, the 
psychiatrist is to opine as to the 
following:

i.  As to any currently diagnosed major 
depressive disorder:

a.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
a depressive disorder was incurred 
or aggravated by military service?

b.  Is it as least as likely as not 
a currently diagnosed major 
depressive disorder manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service?

ii.  As to PTSD, if the above search for 
evidence verifies the in-service crane 
accident:

a.  Is it as least as likely as not 
that any currently diagnosed PTSD 
was caused by the crane accident in 
military service, or by any other 
in- service incident?  Is it more 
likely than not that PTSD was caused 
by stressors which occurred prior to 
or after the veteran's active duty 
service?

In providing the above opinions, the 
examiner should specifically comment on 
the veteran's in-service treatment for a 
"mental problem," depression, 
"separation anxiety depression," 
marital problems, an adjustment disorder 
with a depressed mood, and alcohol and 
cocaine dependence, suicidal gestures, 
and preservice and postservice 
psychiatric trauma.

8.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

9.  Thereafter, the RO must address 
whether the veteran was prejudiced by 
VA's failure to issue a VCAA notice 
letter in the chronological sequence set 
forth at 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.  

10.  Following any other appropriate 
development, the RO should readjudicate 
the appealed issues.  If any of the 
benefits sought on appeal remain denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


